t c memo united_states tax_court stephen martin beddow petitioner v commissioner of internal revenue respondent docket no filed date stephen martin beddow pro_se trevor t wetherington and armand g begun for respondent memorandum opinion laro judge petitioner petitioned the court on date to redetermine respondent's determination of deficiencies in petitioner's federal_income_tax for and by notice_of_deficiency dated date respondent determined petitioner had unreported income generated from the sale of illegal drugs the resulting deficiencies in income_tax and additions to tax are as follows additions to tax_year deficiency b a b b dollar_figure dollar_figure dollar_figure big_number big_number fifty percent of the interest due on the deficiency we decide the following issues whether petitioner's case should be dismissed in part for failure to prosecute properly we hold it should whether petitioner is liable for the addition_to_tax for fraud under sec_6653 a and b for and we hold he is unless otherwise stated section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure background petitioner resided in milan michigan when he filed his petition ’ petitioner operated a restaurant during but shut down operations by during and petitioner engaged in several illegal drug transactions involving the purchase and sale of cocaine petitioner conducted the illegal petitioner was incarcerated in a federal correctional institution when he filed his petition but was released at the time this case was set for trial transactions in cash and did not maintain books_and_records memorializing the transactions petitioner received dollar_figure and dollar_figure in cash from cocaine sales during and respectively but he failed to file federal_income_tax returns for those years douglas louzon louzon was petitioner's longtime acquaintance and confidante llouzon agreed to cooperate with federal_law enforcement officers in their investigation of petitioner's drug activities including their investigation that centered around petitioner's conduct in and llouzon wore a secret wire and engaged petitioner in several conversations wherein petitioner openly discussed his drug sales boasted about his income from the sales and about extravagant purchases and expressed his dislike for the internal_revenue_service and taxes on date petitioner was convicted of the following offenses in the united_states district_court for the western district of michigan conspiracy to possess with intent to distribute controlled substances monetary transaction in property derived from illegal activity laundering of monetary instruments and income_tax evasion among the issues of fact determined in the criminal case were by douglas louzon had been convicted of several felonies including malicious destruction of property carrying a concealed weapon bank robbery and possession of stolen property that petitioner willfully failed to file his federal_income_tax return and attempted to evade or defeat his income taxes in violation of sec_7201 petitioner filed a federal_income_tax return and he was aware of his obligation to file returns for and respondent determined petitioner had unreported income from drug sales in and in the amounts of dollar_figure and dollar_figure respectively petitioner's case was originally calendared for trial in after we granted three continuances the court instructed petitioner to appear for trial on date in detroit michigan petitioner failed to do so petitioner also failed to comply with the court's order to file a trial memorandum and to participate in the stipulation process respondent moved under rule b to dismiss the case as to those issues on which petitioner bore the burden_of_proof to wit the deficiencies and additions to tax under sec_6654 respondent proceeded to trial on the fraud issue discussion we first decide whether petitioner's inaction in this case warrants dismissal and entry of decision against him for all issues upon which petitioner has the burden_of_proof we hold it does rule b provides dismissal for failure of a petitioner properly to prosecute or to comply with these rules or any order of the court or for other cause which the court deems sufficient the court may dismiss a case at any time and enter a decision against the petitioner the court may for similar reasons decide against any party any issue as to which such party has the burden_of_proof and such decision shall be treated as a dismissal for purposes of paragraphs c and d of this rule sanction by dismissal is exercised at the discretion of the trial_court see 87_tc_794 dismissal may properly be granted where the party’s failure to comply is due to willfulness bad faith or fault see 82_tc_592 a case may be dismissed for failure properly to prosecute when petitioner fails to appear at trial and does not otherwise proceed with the litigation of his claim see 86_tc_110 72_tc_126 ulery v commissioner tcmemo_1990_409 petitioner ignored most of respondent's communications and failed to meet with respondent petitioner disobeyed the letter and spirit of the standing_pretrial_order and the court's rules failing to either participate in the stipulation process or file a trial memorandum the only contact petitioner had with respondent was a phone call wherein he stated he was unsure whether he would proceed to trial petitioner never submitted to respondent any documentation in support of his position in this case and took no meaningful steps towards resolving this case we find petitioner has failed properly to prosecute his case he did not appear for his trial he has disobeyed this court's order and he has failed to cooperate with respondent we find that these failures were due to petitioner’s willfulness bad faith or fault we shall grant respondent’s motion and dismiss in part this case for failure properly to prosecute this leaves the issue of whether petitioner is liable for the additions to tax for fraud determined by respondent respondent must prove fraud by clear_and_convincing evidence see sec_7454 rule b 80_tc_1111 drabiuk v commissioner tcmemo_1995_260 fraud requires a showing that the taxpayer intended to evade a tax known or believed to be owing see 398_f2d_1002 3d cir in order to carry his burden as to fraud respondent must prove that petitioner underpaid his tax in each year and some part of each underpayment was due to fraud see roots v commissioner tcmemo_1997_187 lee v commissioner tcmemo_1995_597 merlino v commissioner tcmemo_1993_200 under sec_6653 b a and b if respondent establishes that some part of petitioner’s underpayment was due to fraud the entire underpayment is treated as attributable to fraud unless petitioner proves otherwise see sec_6653 the mere fact that we have sustained respondent's deficiency determination does not mean that petitioner underpaid his taxes for purposes of the additions to tax for fraud see 94_tc_654 fields v commissioner tcmemo_1996_425 following our careful review of the record we conclude that respondent has clearly and convincingly proven that petitioner underpaid his taxes for each year in issue see sec_6653 an underpayment generally is the same as a deficiency under sec_6211 the record clearly convinces us that petitioner had gross_income in and and that he should have filed returns and reported that income the first prong is satisfied as to the second prong fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing see 94_tc_316 the existence of fraud 1s a question of fact see gajewski v commissioner t c affd without published opinion 578_f2d_1383 8th cir fraud is never presumed or imputed it must be established by independent evidence that establishes a fraudulent intent on the taxpayer’s part see 53_tc_96 for respondent to prevail he must show that petitioner intended to conceal mislead or otherwise prevent the collection_of_taxes see 781_f2d_1566 11th cir affg per curiam tcmemo_1985_63 stoltzfus v united_states supra pincite 394_f2d_366 5th cir affg tcmemo_1966_81 rowlee v commissioner supra pincite because direct proof of a taxpayer’s intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts see 317_us_492 79_tc_995 affd 748_f2d_331 6th cir collins v commissioner tcmemo_1994_409 we often rely on certain indicia of fraud in deciding the existence of fraud although no single factor is necessarily sufficient to establish fraud the presence of several indicia is persuasive circumstantial evidence of fraud see 55_tc_85 the badges_of_fraud include understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealing assets failure to cooperate with tax authorities income from illegal activities an intent to mislead which may be inferred from a pattern of conduct and dealings in cash see 796_f2d_303 9th cir affg tcmemo_1984_601 92_tc_661 rowlee v commissioner supra pincite these badges_of_fraud are nonexclusive and we may consider other facts indicating fraud see 99_tc_202 regarding petitioner was convicted of income_tax evasion pursuant to sec_7201 as a result petitioner is collaterally estopped from denying liability for civil_fraud with respect to see 708_f2d_243 6th cir affg tcmemo_1981_1 roots v commissioner supra the second prong is met for as to the badges_of_fraud are plentiful including that petitioner failed to file a federal_income_tax return engaged in illegal activities dealt in cash failed to keep books_and_records of his illegal activities attempted to conceal activities from law enforcement and failed to make estimated_tax payments perhaps the best evidence of petitioner's fraudulent intent came straight from his mouth petitioner's deceitful conduct and motives were unknowingly documented by secret audio tape the transcript from which was evidence in this case petitioner bragged about the thousands of dollars in cash he made from dealing in drugs and about extravagant cash purchases of gems and a boat he expressed his desire to get his money offshore to avoid taxes we are convinced petitioner knew that he owed taxes on his income and that he intended to evade the tax the second prong is satisfied for -- - viewing the record as a whole we are satisfied respondent has met his burden of proving fraud in and and we sustain respondent's determination to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent
